Citation Nr: 0423149	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  98-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a separate evaluation for symptomatology 
associated with nasal polyposis from the symptomatology 
associated with service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO effectuated the Board's grant of service 
connection for chronic sinusitis with nasal polyposis and 
assigned a 10 percent evaluation, effective July 6, 1994.  
The veteran appealed the assignment of the 10 percent 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2000, the Board granted an initial evaluation of 
30 percent for chronic sinusitis with nasal polyposis and 
denied an evaluation in excess of 30 percent.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2000, the veteran and 
the Secretary of VA (parties) filed a joint motion to vacate 
the February 2000 Board decision and remand it, asserting 
that the Board had not provided adequate reasons and bases in 
denying the veteran an evaluation in excess of 30 percent for 
chronic sinusitis with nasal polyposis.  The following month, 
the Court granted the joint motion.

In May 2001, the Board remanded the claim for additional 
development, to include compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and an examination of the 
veteran, and adjudicative action.  When the case came back to 
the Board, in a May 2003 decision, it granted a 50 percent 
evaluation for sinusitis and determined that the nasal 
polyposis was not a separate disability from the chronic 
sinusitis and would not warrant a separate evaluation.  The 
veteran appealed the decision to the Court.  In April 2004, 
the parties filed a joint motion to vacate a part of the 
Board decision and remand it, which motion was granted by the 
Court that same month.  The case has been returned to the 
Board for further appellate review.

In the joint motion, the parties noted that the veteran was 
not appealing the part of the Board decision that granted the 
50 percent evaluation for chronic sinusitis, but rather the 
part of the Board decision that determined that the veteran's 
nasal polyposis did not warrant a separate evaluation.  As to 
this part of the decision, the parties found that the Board 
had violated the holding in Stegall v. West, in failing to 
ensure the compliance with its May 2001 remand.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998) (Where remand orders of 
the Board or the Court are not complied with, Board errs as a 
matter of law when it fails to ensure compliance).  

In the May 2001 remand, the Board stated the following: 

[I]t is noted that the veteran needs to 
be re-examined, in order to secure 
competent opinions answering the 
questions of (1) whether the schedular 
criteria for a 50 percent rating for 
chronic sinusitis are actually met, as 
claimed; and (2) whether the diagnosed 
recurrent nasal polyposis should be 
considered a chronic medical condition 
that is secondary to, but separate from, 
the service-connected chronic sinusitis, 
as claimed.

The Board asked that the examiner "thoroughly review" the 
claims file prior to the examination of the veteran and to 
state in the examination report that the claims file had been 
reviewed.  The Board also asked that the examiner provide an 
opinion as to "whether the diagnosed recurrent nasal 
polyposis should be considered a chronic medical condition 
that is secondary to, but separate from, the service-
connected chronic sinusitis."  (Italics in original.)

The veteran was examined in June 2001; however, the examiner 
did not state in the examination report that he had reviewed 
the claims file nor did he provide an opinion as to whether 
the diagnosed recurrent nasal polyposis should be considered 
a separate disability from the service-connected chronic 
sinusitis.  In an August 2001 addendum, a different examiner 
stated that he had reviewed the prior examination reports, 
the CT reports, and the May 2001 Board remand and determined 
that the nasal polyposis was "secondary and interconnected 
with the chronic sinusitis" and was "not a separate 
condition."  The parties noted that the examination report 
was to be prepared "after the examiner 'thoroughly 
review[ed] the claims folder' and personally 'examine[d] the 
veteran'" and neither of these directives were accomplished.  
The Board agrees and will order another examination that is 
in compliance with the May 2001 Board remand.

Also in the May 2001 remand, the Board requested that all 
notification and development action required by the VCAA be 
completed.  The record reflects that a VCAA letter was sent 
to the veteran in November 2002; however, that letter 
provided the veteran with the evidence necessary to 
substantiate a claim for service connection for a disability.  
The evidence necessary to establish a claim for service 
connection is not the same evidence that is necessary to 
establish a separate evaluation for the symptomatology 
associated with nasal polyposis.  Additionally, the November 
2002 letter is unclear as to informing the veteran of which 
portion of that information and evidence was to be provided 
by the claimant and which portion the Secretary would attempt 
to obtain on behalf of the claimant in connection with his 
claim.

Thus, the veteran must be provided with a letter addressing 
the evidence necessary to substantiate his claim for 
entitlement to a separate evaluation for the symptomatology 
associated with nasal polyposis from the symptomatology 
associated with sinusitis and which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with this 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, the veteran must also be requested 
to provide any evidence in his possession that pertains to 
the claim.  See 38 C.F.R. § 3.159(b) (2003).  

Finally, the Board notes that when it granted the 50 percent 
evaluation for the service-connected sinusitis in its May 
2003 decision, it included consideration of the 
symptomatology associated with nasal polyposis, as the 
veteran had undergone surgery not for the sinusitis but for 
the nasal polyposis.  See 38 C.F.R. § 4.97, Diagnostic Code 
6510 (1996) (Criteria in effect prior to 1996 for a 
50 percent evaluation for sinusitis are as follows: 
postoperative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations); 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2003) (Criteria in effect as of 1996 
for a 50 percent evaluation for sinusitis are as follows: 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries).  Therefore, if it is 
determined that a separate evaluation for the symptomatology 
associated with nasal polyposis should be assigned, the 
veteran's currently-assigned 50 percent evaluation for the 
symptomatology associated with sinusitis only must be re-
evaluated.

Accordingly, in accordance with the March 2004 joint motion 
for remand, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
a separate evaluation for symptomatology 
associated with nasal polyposis from the 
service-connected sinusitis and informing 
him of which information and evidence he 
was to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claim.  

2.  Schedule the veteran for a VA 
examination with an ear, nose, and throat 
specialist.  The examiner must be asked 
to thoroughly review the claims folder 
prior to the examination and must state 
in the examination report that the claims 
file has been reviewed.  The examiner is 
informed that the veteran is service-
connected for sinusitis and that he also 
has a diagnosis of nasal polyposis.  The 
examiner is asked to delineate, to the 
extent feasible, the veteran's current 
symptoms that are reasonably attributable 
to the sinusitis and those symptoms 
attributable to nasal polyposis.  As to 
the symptomatology attributable to the 
sinusitis, the examiner should provide a 
thorough description of the severity of 
the service-connected sinusitis, to 
include specific references to the 
frequency (or constant manifestation, if 
applicable) of sinusitis episodes, as 
well as to the manifestation of 
additional symptomatology including 
headaches, pain, tenderness, and purulent 
discharge or crusting.  If the examiner 
is unable to separate and/or distinguish 
the respective symptomatology associated 
between the diagnosis of sinusitis and 
the diagnosis of nasal polyposis, please 
so state and explain why this is not 
possible.  Any opinion expressed in the 
examination report should be accompanied 
by a written rationale with supporting 
reference to evidence in the claims file 
and/or sound medical principles.

3.  Readjudicate the claim for 
entitlement to a separate evaluation for 
symptomatology associated with nasal 
polyposis.  If the medical evidence of 
record indicates that a separate 
evaluation is warranted for the 
symptomatology associated with nasal 
polyposis, the 50 percent evaluation 
currently assigned for the service-
connected sinusitis must be re-evaluated.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

A remand by the Board confers on a claimant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall, 11 Vet. App. at 271.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

